Citation Nr: 1745188	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 22, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran had active military service from August 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Appeals Management Center (AMC) in Washington D.C.   

The Veteran was scheduled for a videoconference Board hearing in August 2017.  In August 2017 correspondence prior to the hearing, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  During the rating period on appeal prior to December 22, 2016, the Veteran's PTSD was manifested in symptoms causing no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  During the rating period on appeal from December 22, 2016, the Veteran's PTSD was manifested in symptoms causing no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Throughout the rating period on appeal, the Veteran has been married, and at times has cared for his grandchildren, been involved in social functions, traveled, and cared for his home. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to December 22, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The most recent supplemental statement of the case (SSOC) is from February 2017.  Subsequent to that adjudication, additional evidence was added to the claims file.  The RO did not issue another SSOC with consideration of the evidence, but issued a rating decision instead.  The rating decision served the purpose of an SSOC as it reflects adjudication of the claim based on the consideration of the new evidence.  38 C.F.R. § 19.31.  The Board finds that a remand for the RO to issue an SSOC would serve no useful purpose and would merely delay the Board's adjudication of the Veteran's claim.  

Legal Criteria

Rating Disabilities 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating Acquired Psychiatric Disability 

Acquired psychiatric disabilities are rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's anxiety with features of PTSD is rated as 30 percent disabling from October 29, 2002, the effective date of service connection and the beginning of this appeal period to December 22, 2016 for which a 70 percent rating is in effect.  

The Board finds that a higher rating is not warranted at any time during the appeal.  In reaching this decision, the Board has reviewed the evidence of record, to include VA and private records, and the statements as to the Veteran's symptoms regardless of whether they are the examples listed in the rating criteria.  The Board wishes to make it clear that while it has read all the evidence, it will not discuss each and every reported symptom for each and every encounter. Gonzalez, supra.    

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's symptoms increased sometime prior to the date of the examination reports. 

Prior to December 22, 2016

The Veteran's PTSD is rated as 30 percent disabling prior to December 22, 2016.  He would be entitled to a higher rating if the symptoms caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, or worse symptoms. 

The Veteran testified at a September 2003 DRO hearing that he has sleep disturbances, flashbacks, night sweats, exaggerated startle reflect, a temper, nervous/shaky feelings, and sometimes is okay in a crowd, but sometimes is not.  He reported that he has a "real problem" with his short term memory.  For hobbies, he reported that he plays music (blue grass and gospel) and that he and his wife and daughter sometimes go to concerts/benefits.  He testified that he has "a lot" of friends.
  
Clinical records indicate the same complaints and same interest in hobbies and friends.  Records also reflect that the Veteran was on medication (Zoloft) which he found was "really helping" and that he feels well on it (i.e. July 2004, December 2007, January 2008).

A December 2007 record reflects that the Veteran reported that his leisure activities are his grandchildren, playing music, doing work around the house, and attending church.  The clinician assigned a GAF score of 50.  It was noted that no suicide attempts were reported, and although the Veteran sometimes thinks about hurting others, he would never do it.  It was also noted that the Veteran was friendly, interactive, cooperative, had speech within normal limits, had a clear goal directed thought processes, had no evidence of psychotic material.  His mood was a little quiet but okay, he had no problems with perceptions, he was alert and oriented, his insight and judgement were both far or good, and his memory was good. 

Other clinical records continue to show that the Veteran reported symptoms as previously noted and that he continued with his hobbies.  A January 2008 clinical record reflects that the Veteran's wife noticed a negative change if he stopped his medication but that while he was on his medication his moods are "a lot better" and he can cope with life and his anger is under control.  The Veteran was volunteering at church, and still playing music at several places as a hobby (e.g. church, Veterans' home, senior citizen centers, nursing homes), and had weekly "jam sessions".  Upon examination, he was cooperative, friendly, alert, oriented, had an intact memory, questionable or intact insight, good judgment, had no suicidal or homicidal thoughts, and was noted to be doing well (e.g. January 2008, February 2008, April 2008, October 2008, April 2009).  His mood was described as good or somewhat depressed.  His mental status was described as excellent (October 2008).  

The evidence also reflects that the Veteran reported that he was doing "pretty well overall" and keeps busy with the church, working on his son's house repairs, working on his own home repairs, and working with his relative's business.  The Veteran had lessened his medication for a time, but then returned to a 100 mg tab of sertraline because he felt it worked better than half that amount (July 2009). 

A July 2009 VA examination report reflects that the Veteran gets along well with his family and that he "typically gets along very well with others.  He works doing charity and church work and he even plays music for local senior citizen centers."  It was also noted that he takes walks in the park and plays the guitar and mandolin with some of his friends.  

Upon examination in July 2009, the Veteran was neatly groomed, had a logical and sequential thought process, denied delusions and hallucinations, had good eye contact, and had no suicidal or homicidal ideation.  It was noted that his activities of daily living were quite good.  He was alert and oriented in all spheres, had intact memory for immediate, recent, and remote things.  He had no psychosis, motor retardation, or agitation.  The Veteran reported some mild episodic mild panic attacks especially at night, and feelings of mild to moderate depression and anxiety.  The Veteran reported sleep difficulties, irritability, and that he was argumentative and impatient.  

The 2009 VA examiner (Dr. A.A.) assigned a GAF score of 75 and noted as follows:

[The Veteran] does have some  . . . situational stressors dealing with his wife's poor health and their economic problems primarily due to this.  Historically however he seems to have compensated fairly well.  Alcohol/substance abuses are not felt to be associated problems.  [PTSD] signs and symptoms have historically not interfered with his employment and he currently appeared not to have any severe problems interfering with his employment.  He reported that he is in a better mood when he keeps busy, especially around the house or doing things such as playing in his bad.  He is also quite active in his church; therefore, he appears quite good.  

Records in 2010 reflect that the Veteran had again reduced his medication to 50 mg. and continued to be active in the church, his relative's business, and at home (January, February 2010), but later note a depressed mood and loss of interest in activities, with increase in anxiety and insomnia (but without suicidal ideation or homicidal ideation) (e.g. September and October 2010).   

A July 2011 VA examination report that the Veteran had been married for 51 years and reported that his relationship is "pretty good".  He reported that he "flares up" once a week.  He also described a "pretty good relationship" with two of his three children, and that he is close with his wife and children.  He reported that he talks to, or gets together, with his friends once a week, and plays music with his friends at a music store.  He also stated that he gets bored if he stays still.  He reported going to church two to three times per month.  He reported that when he had been working, his relationships with his coworkers and supervisors was good and they got along "pretty well" although he admitted that once or twice a week he would "fly off the handle real easily if they said something."  He also stated that although he had been fired from "2-3 positions for getting into it with the boss", he denied engaging in any physical fights or having any arrests, DIUs, or legal issues since his last examination.  He also denied any recent alcohol or drug use.  He reported anxiety, depressed mood, chronic sleep impairment, mild memory loss, and suicidal ideation.   

The 2011 examiner (A.V.) assigned a GAF score of 75 and found that the Veteran's occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  Such a finding equates with a 30 percent rating.  The examiner found as follows:

Currently, the veteran's PTSD appears to be having a mild impact on social and occupational functioning as reflected by his GAF score of 75.  The veteran has not worked since 1995 but reported he stopped working due to a back injury, not due to PTSD.   . . . . .  He reporting having mild difficulties managing anger and irritability at work, stating he got into arguments at work [as noted above] . . . . Socially, the veteran reported a good relationship with his wife overall.  He noted mild marital distress related to him having difficulties managing anger and irritability but denied other PTSD-related problems.  . . . .  Overall, there does not appear to be a significant change in the impact of his PTSD symptoms on social and occupational functioning since the time of the last exam.  His GAF at his last exam was a 75, and his currently assigned GAF is a 75, both of which are in the mild range.  

Records subsequent to the 2011 VA examination report reflect that while on medication, the Veteran was doing well, but that he and his wife noticed an increase in irritability/hatefulness and or downswing in mood when he ran out of medication, but that once he was back on medication, his mood became good again.  (April 2012, May 2012).  He was still not suicidal or homicidal, and while on medication his mood was noted to be excellent, euthymic, and/or doing pretty well (November 2012, May 2012, November 2013, 2014).  In addition, to his music and church hobbies, the Veteran was busy helping to care for his grandchildren. 

An October 2015 VA examination report reflects that the Veteran reported that he has been married for 55 years and although he gives his wife a "hard time sometimes", the marriage is "fairly good."  He explained by stating, "I fly off the handle . . . some little thing sets me off, but I make up with her." 

The Veteran reported that his relationship with two of his children was "good" but described a poor relationship with his alcoholic child who is unable to care for his children.  The Veteran also reported that he and his wife have physical custody of two of his young grandchildren.  He also reported that he has a close relationship with one of his five siblings and had frequent phone contact with him. The veteran reported that he enjoys going to a local state park to go for walks and to fish, as well as attending church. He also reported being active with daily chores at home (i.e. maintaining a home and 2 acres of land). 

The Veteran reported that with regards to his last employment, on the occasions when he had been fired, he had later been cleared of any wrongdoing and was able to get his jobs back.  The Veteran also denied every getting into any physical altercations at work, denied missing work for mental health reasons, and denied any reprimands or poor performance reviews.  

The Veteran reported that since his last examination, he had not engaged in any physical fights, but did report "coming close" to engaging in physical fights with family members and endorsed "throwing things." Additionally, he did describe being easily irritated/angered by "small stuff" and frequently verbally "getting on" his wife when irritated.  The Veteran reported experiencing nightmares and intrusive thoughts "practically every day" with flashbacks occurring approximately once per week.  He reported that he became very upset (including tearfulness) when he saw the movie American Sniper with his wife and daughter.  He also endorsed experiencing panic attacks approximately once per week, often when exposed to cues that remind him of his trauma.  He explained that he tries not to think about his trauma, but often finds himself having intrusive thoughts "at night."  He also endorsed avoiding external cues that remind him of the trauma, such as conversations about Vietnam, war-related movies, telephones (startled when telephones ring) and crowds.  Although he described his mood as "pretty good" he did describe a recent increase in feelings of depression and has requested his primary care physician and his psychiatrist come up with a plan to more effectively treat his mood.  He also endorsed discrete periods of increased anxiety on a daily basis.  

Although the Veteran described difficulty feeling close and connected to others, he described having relationships with several family members and consistently attending church.  He also endorsed significant irritability, which often creates conflict in his relationships.  He described almost constant feelings of hypervigilance and described constantly scanning his environment for threats.  He endorsed an exaggerated startle response, especially when a phone rings or when he hears gunshots from people hunting near his property.   Regarding sleep, the Veteran endorsed approximately five hours of sleep per night with sufficient sleep onset, but frequent night time awakenings. 

The Veteran described sufficient interest, especially in fishing and walking at his local state park.  He also explained that he is active in daily household maintenance and with caring for his two grandchildren.  The Veteran denied difficulty with attention and concentration, but endorsed problems with recent memory stating, "Someone can tell me their name and I turn around and I've forgot it." 

Upon examination in 2015, the Veteran was dressed casually and appropriately and had no notable deficits with grooming or hygiene. He was attentive and cooperative during the interview.  His thought patterns and expressions were linear, relevant and logical.  He denied hallucinations and delusions.  His mood was euthymic and his affect congruent with appropriate range.  Although he stated, "sometimes I feel like I'd be better off dead or away from it all," he added, "but I don't think about actually killing myself."  He denied any plan, intent or previous suicide attempts. Additionally, he expressed some frustration with and anger towards one of his son-in-laws, he credibly denied any homicidal ideation, plan and intent. 

The examiner (N.N.) found that the Veteran's symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; such equates with a 30 percent rating. 

In February 2016, the Veteran reported an increase of depression, irritability, and anxiety as he and his wife had assumed primary caregiver responsibility of his two young grandchildren.  The Veteran, and his wife, both described "great joy and satisfaction in raising their grandchildren."  The Veteran's wife said it was difficult dealing with the Veteran's "short fuse" and that at times she felt like he was another child for her to take care of, but the Veteran also noted that when he was irritable, he found that leaving the room for several minutes was a healthy distraction enabling him to return to the room and participate in family  activities again.  The Veteran again denied suicide ideation or homicide ideation, was oriented times four, was well groomed, had appropriate speech and motor function, had a rational, linear, and future-oriented thought pattern, and had fair insight and judgment.  His affect and mood were slightly restricted and mildly depressed, disgusted, and discouraged due to having to raise his grandchildren and his wife's serious diabetes and blindness in one eye; however, his affect and mood were also described as bright and euthymic. His sleep was "okay" and his anxiety was "mild".

By March 2016, the Veteran reported that he was feeling a little better and he was coping better with taking care of his grandchildren.  To cope with the stress, the Veteran reported that he will go outside to the garden if the weather is nice because it calms him down, or go down to the basement to read the Bible or work on projects.  The Veteran's affect was slightly restricted and his mood was mildly depressed and fairly good, albeit he was tired from taking care of the grandchildren.  The Veteran again denied suicidal ideation and homicidal ideation, was oriented times four, was well-groomed, had appropriate speech and motor function, had a thought pattern which was linear, rational, future-oriented, and had fair insight and judgment (e.g. March, June, September, and October 2016), and his mood was noted to be very good in September 2016 on one visit, and euthymic on a visit in October 2016.  The Veteran's wife again reported that the Veteran's temper is much better when he is on his medication. 

A September 2016 VA record reflects that the Veteran and his wife both said that the Veteran's irritability has gotten worse recently.  His wife reported that the Veteran "snaps all the time, over the littlest things" and there is not a lot of happiness in the house; however, they both denied any violent  behavior (other than slamming doors).  The Veteran wanted to re-start weekly individual therapy sessions which he felt had helped when he had done them years earlier.  It was noted that the Veteran was not taking the full dose of prescribed medication.  It was also noted that the Veteran and his wife were leaving to go on vacation with another couple and they were "looking forward to it."  The Veteran reported that he coped with his symptoms primarily be working on home projects and taking long walks.  He denied suicidal or homicidal ideations.  

In October 2016, the Veteran continued to process distressing emotions regarding his family members who were not taking care of their own children; however, the Veteran was feeling better by following "behavior activation."  He also reported that he and his wife had been going to a fast-food restaurant a few evenings a week to socialize with church friends and that "we enjoy it".  He also reported that he was going to one of his son's homes to gather walnuts to feed squirrels which he also enjoyed doing. 

In a November 2016 statement, the Veteran's wife asserted that she has witnessed the Veteran's panic attacks and memory loss, that he verbally and mentally abuses her and threatens her, although he has never followed through on a threat.  She also stated that he throws things and slams doors sometimes when he gets upset, but that this does not last long.  She also noted that he has difficulty with focusing, and spends a lot of time alone, and wants to move every day.  She reported that he can have a panic attack several times a day.  The Board has considered her statements and notes that significant short and long term memory loss due to PTSD has not been shown on clinical testing, nor has confusion or a significant inability to focus been clinically found despite numerous treatment records and evaluations.

In sum, the evidence is against a finding that a rating in excess of 30 percent was warranted prior to December 22, 2016.  Although the Veteran had symptoms such as irritability, sleep disturbances, and anxious or depressed mood at times, he functioned well on medication.  

The Board has also considered the Veteran's report of suicidal ideation on occasion but finds that due to the lack of frequency of such thoughts (he normally denied such), and was never found to be a danger, a higher rating is not warranted on that basis.  The Board has also considered the November 2016 statement of his spouse that he has had panic attacks several times a day, and yet, he described only mild panic in 2009, panic attacks only once a week in 2015, and mild anxiety just one month prior in October 2016.  In addition, although she stated that the Veteran spends "a lot of time" alone, the report from the prior month reflects that the Veteran goes out a few evening a week to socialize with others, goes to his son's home, and in September 2016, he and his wife were leaving to go on vacation with another couple.  Thus, the preponderance of the evidence is against a higher rating based on social impairment as the evidence does not show either difficulty (or inability) in establishing and maintaining effective work and social relationships.  

The Veteran's symptoms such as depressed mood, anxiety, chronic sleep impairment, and mild memory loss are listed as examples in the rating code for a 30 percent evaluation.  Symptoms such as impaired impulse control and suicidal ideation are listed as examples in the rating code for a 70 percent evaluation.  Importantly, it is not merely the symptoms themselves that are the basis for a rating, but the effects that the symptoms have on social and occupational functioning.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  While the Veteran was noted to have a GAF score of 50 in December 2007, his overall functioning has been more often at a higher level.  A higher staged rating is not warranted based on at least one GAF score like the one in December 2007.

Although GAF scores are no longer used in the current DSM-5, the Veteran's scores of 75 and the 2015 findings are indicative that three different examiners in three different years (2009, 2011, 2015 ) were of the opinion that the Veteran had mostly mild symptoms, that if present, were transient and expectable reactions to psychosocial stressors, and there is no more than slight impairment in social, occupational, or school functioning.   

When evaluating the Veteran's occupational and social impairment, the Board does not rely solely on the examiners' assessment of the level of disability, but looks at the record as a whole.  The record as a whole reflects that the Veteran's PTSD symptoms did not cause more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This is supported by the fact that the Veteran has friends, has a good relationship with his wife and some children, helps take care of some of his grandchildren, helps take care of his wife, plays "jam" sessions with friends once a week, volunteers at a church regularly, plays music at several facilities which involves interaction with others, takes care of his home and two acres of land, enjoys going out to eat with friends, enjoys going to the park for walks, and goes on vacation.  He has not had a substantive abuse problem or been arrested for any violence.  Notably, the Veteran's music playing for groups, attending church, and socializing in public have not been significantly affected by his reported symptoms of exaggerated startle, anxiety, hypervigilance, and avoidance of crowds.

The evidence does not reflect support a finding that the Veteran's symptoms have caused impairment such that a higher rating is warranted.  The Board has considered the symptoms listed as examples in the higher evaluations and notes that that the Veteran has not had circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; retention of only highly learned material, impaired abstract thinking; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Moreover, he has not had symptoms of equal or higher severity.  Again, importantly, it's the effect of the symptoms, not merely the symptoms, which determine a rating.  His overall level of functioning remains good in that he has been able to care for his grandchildren and his home and two acres of land.

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms and the increase in symptoms reported to a clinician in December 2016 cannot be determined with any certainty prior to December 22, 2106.  In other words, it cannot be factually ascertained that the Veteran met the criteria for a rating in excess of 30 percent prior to the December 2016 examination.  Moreover, the evidence of record is against such a finding of an earlier date.

From December 22, 2016

The Veteran's PTSD is evaluated as 70 percent from December 22, 2016.  He would be entitled to a 100 percent rating if his symptoms more nearly approximated total occupational and social impairment.  Examples of symptoms which may cause total occupational and social impairment are gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board finds that the Veteran's symptoms do not rise to a level which warrants a 100 percent evaluation.  

A December 2016 VA examination report reflects that the Veteran reported that his symptoms had worsened.  The Veteran stated, with regard to his marriage, that "most of the times it's pretty good but sometimes it's not too good."  The Veteran cited to losing his temper and having memory problems as causing conflict in his marriage, which "seems like an everyday problem now."  The Veteran reported that he frequently gets to spend time with his children and grandchildren and described his relationships with his children in favorable terms.  He reported that he has friends although he is not particularly close to them or to his siblings.  The Veteran endorsed belonging to four social clubs/organizations and to a church but denied being active in any of them.  The Veteran described feeling nervous around other people, but enjoys walking at East Fork Lake. His wife added "he likes to be alone."  The Board notes that these reports differ substantially from the past decade in which he reported active involvement in the community, to include playing music, and socializing with friends.  He and his wife also stated that he punches walls, throws objects, breaks objects, and yells every day.  His wife stated that she has panic attacks at least once a twice a day, struggles with attention/concentration, has an appetite which comes and goes, has occasional passive thoughts of death without any active suicidal ideation, plan, or intent, has thoughts of wanting to hurt others without any formal homicidal ideation, plan, or intent, and stated that he occasionally hears random noises but denied hallucinations. 

The December 2016 examiner (S.S.) found that the Veteran's symptoms were best summarized as causing occupational and social impairment with reduced reliability and productivity, which equates with a 50 percent evaluation. 

February 2017 correspondence from Dr. Lutz reflects that it is his professional opinion that the Veteran's PTSD symptoms render him unable to acquire and maintain gainful employment to include sedentary work.  A February 2017 VA individual therapy note reflects that the Veteran was oriented times four, well groomed, and had appropriate speech and motor functions.  He also had a linear, rational, and future-oriented thought pattern, overall euthymic mood, and good insight and judgement. 

The file also includes a June 2017 Disability Benefits Questionnaire (DBQ) which reflects the opinion of the examiner that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, which equates to a 70 percent rating.   The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships, impaired impulse control.  The Veteran's eye contact appeared sporadic, interpersonally he was slightly guarded, his mood appeared nervous and tense, and he appeared depressed at times.  His affect was flat, and somewhat constricted.  His speech appeared slightly slowed, but otherwise normal; he could initiate and hold a conversation. He denied suicidal or homicidal ideation.  He denied a history of hallucinations or delusions.  The examiner found that the Veteran's symptoms were best summarized as causing occupational and social impairment with deficiencies in most areas; this would equate with a 70 percent rating.  The Board notes that the examiner found that the Veteran had an inability to establish and maintain effective relationships.

In sum, numerous clinicians over several years have examined the Veteran and none has found that the Veteran's symptoms causes total occupational and social impairment.  While Dr. Lutz found in February 2017 that the Veteran was unable to maintain gainful employment, he did not find the Veteran had total social impairment.  

The Board finds that a rating of 100 percent is not warranted for any period on appeal.  A 100 percent rating is warranted if a Veteran has total occupational and social impairment.  The Veteran has not several of the symptoms listed in the rating code as examples of symptoms that may cause total occupational and social impairment such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

The Board also acknowledges the Veteran's numerous reported symptoms, but finds, that such symptoms have not prevented him from helping to care for his sick wife, his grandchildren, or himself.  He is independent in activities of daily living, and can be alone.  The Veteran's ability to maintain family relationships is against total social impairment. 

The Board has considered all of the Veteran's reported symptoms and statements to include anxiety, depression, irritability, and memory issues.  The Board also notes that the Veteran's symptoms may wax and wane and appear to be better while on prescribed medication.  He has been noted to do well when he takes his medication with definite improvement in mood/attitude.  Symptoms controlled by medication warrant a 10 percent rating under the rating criteria.  

Even when not taking the prescribed amount of medication, the Veteran has been able to continue with his marriage, have a good relationship with some of his children, help around the house, leave the home to go to socialize, work on home projects.   

The Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 30 percent prior to December 22, 2106, or in excess of 70 percent thereafter. 

Other Consideration

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of a TDIU based on his PTSD effective from December 22, 2016.  The Board finds, based on the evidence discussed above, that a TDIU is not warranted prior to that date as the Veteran's PTSD was no so severe as to prevent substantial gainful employment. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent prior to December 22, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


